Exhibit 10.3

 

OWENS & MINOR, INC.

BOARD OF DIRECTORS

 

UNANIMOUS CONSENT

IN LIEU OF A MEETING

 

December 31, 2004

 

APPROVAL OF AMENDMENT TO EXECUTIVE DEFERRED COMPENSATION TRUST

 

WHEREAS, the Company established the Owens & Minor, Inc. Executive Deferred
Compensation Trust (the “Trust”) to hold contributions associated with the
Company’s obligations under the Owens & Minor, Inc. Executive Deferred
Compensation Plan; and

 

WHEREAS, the Company also maintains the Owens & Minor, Inc. Supplemental
Executive Retirement Plan (“SERP”); and

 

WHEREAS, the Company desires to amend and restate the Trust so that it also can
hold contributions associated with the Company’s obligations under the SERP; and

 

WHEREAS, the Company has reserved the right to amend the Trust; and

 

WHEREAS, the Compensation & Benefits Committee recommends that the amendments
specified should be adopted; and

 

WHEREAS, upon recommendation of the Compensation & Benefits Committee the Board
of Directors hereby approves the amendment specified as presented.

 

NOW THEREFORE BE IT RESOLVED, that the Trust is hereby amended and restated (and
renamed the Owens & Minor, Inc. Deferred Compensation Trust) in the form as
presented.

 

RESOLVED, that the appropriate officers of the Company are hereby authorized and
directed to take such actions and to execute such documents as may be necessary
or desirable to implement the foregoing resolution, all without the necessity of
further action by this Board.